          Case 1:18-cv-06433-ER Document 16 Filed 04/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL E. MEGGINSON,

                          Plaintiff,
                                                                         ORDER
                   – against –
                                                                    18 Civ. 6433 (ER)
THE CITY OF NEW YORK and JOHN DOE,

                          Defendant.


RAMOS, D.J.:

       On July 17, 2018, Michael Megginson, pro se, ﬁled this personal injury action against the

City of New York and a John Doe Defendant for injuries sustained while incarcerated. Doc. 2.

On August 1, 2018, the Court issued a Valentin Order directing the City to identify the John Doe

Defendant and Plaintiﬀ to ﬁle an amended complaint within thirty days of the City’s disclosure

of the John Doe Defendant’s identity. Doc. 7 at 4. On October 1, 2018, the City identiﬁed the

John Doe Defendant as Correction Oﬃcer Victor Yang. Doc. 10. Plaintiﬀ never ﬁled an

amended complaint. On January 16, 2019, Plaintiﬀ wrote to the Court explaining that he was

being transferred to a diﬀerent correctional facility and would write to the Court with his new

address. Doc. 14. Since then, Plaintiﬀ has not contacted the Court. On December 1, 2020, the

Court issued an order for Plaintiﬀ to show cause why the Court should not dismiss this action for

failure to prosecute by December 14, 2020. Doc. 15. �e Court speciﬁcally warned that

“[f]ailure to comply with Court orders may result in sanctions, including dismissal for failure to

prosecute under Fed. R. Civ. P. 41(b).” Id. Because Plaintiﬀ has neither responded to the

Court’s most recent order, nor been in contact with the Court for over two years, the Court

dismisses this case for failure to prosecute under Federal Rule of Civil Procedure 41(b).
           Case 1:18-cv-06433-ER Document 16 Filed 04/06/21 Page 2 of 3




I.     Standard

       Courts evaluating dismissal under Rule 41(b) must consider

       (1) the duration of the plaintiﬀ’s failures,
       (2) whether plaintiﬀ had received notice that further delays would result in
           dismissal,
       (3) whether the defendant is likely to be prejudiced by further delay,
       (4) whether the district judge has taken care to strike the balance between
           alleviating court calendar congestion and protecting a party’s right to due
           process and a fair chance to be heard and
       (5) whether the judge has adequately assessed the eﬃcacy of lesser sanctions.


LeSane v. Hall’s Sec. Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (citation omitted). When

weighing these factors, “[n]o single factor is generally dispositive.” Baptiste v. Sommers, 768

F.3d 212, 216 (2d Cir. 2014).

II.    Discussion

       �is case satisﬁes each LeSane factor supporting dismissal. First, Plaintiﬀ’s delay of

over two years weighs in favor of dismissal. Chappell v. City of Peekskill, No. 18 Civ. 5901

(PMH), 2020 WL 6947427, at *3 (S.D.N.Y. Nov. 25, 2020) (ﬁnding “inexcusable” that “Plaintiﬀ

has not complied with the Court’s directives and, based upon the docket, has not taken any steps

to advance this matter in more than two years”); Honsaker v. The City of New York, No. 16 Civ.

3217 (AJN), 2020 WL 6082094, at *3 (S.D.N.Y. Oct. 15, 2020) (dismissing under Rule 41(b)

where “Plaintiﬀ has not responded to the Court’s Orders or otherwise communicated an intention

to participate in this case for more than two years”).

      Second, Plaintiﬀ had notice that this case would be dismissed if he failed to comply with

Court orders. �e Court speciﬁcally warned Plaintiﬀ that “[f]ailure to comply with Court orders

may result in sanctions, including dismissal for failure to prosecute under Fed. R. Civ. P. 41(b).”

Doc. 15.

       Third, prejudice may be presumed from Plaintiff’s silence over the last two years.

                                                  2
           Case 1:18-cv-06433-ER Document 16 Filed 04/06/21 Page 3 of 3




Chappell, 2020 WL 6947427, at *3 (citation omitted); Honsaker, 2020 WL 6082094, at *3

(citation omitted).

       Fourth, Plaintiff has not seized his “right to due process and a fair chance to be heard.”

LeSane, 239 F.3d at 209. “It is not the function of this Court to chase dilatory plaintiffs while

other litigants in this district seek access to the courts.” Honsaker, 2020 WL 6082094, at *3

(citations omitted).

       Fifth, weaker sanctions cannot remedy Plaintiﬀ’s absence and unresponsiveness.

Dismissal is appropriate where, as here, Plaintiﬀ “appears to have abandoned the litigation.”

Dixon v. Urbanskt, No. 17 Civ. 1123 (PMH), 2020 WL 4347736, at *3 (S.D.N.Y. July 29, 2020).

       For all of these reasons, the Court dismisses Plaintiﬀ’s case with prejudice. �e Clerk of

Court is respectfully directed to mail a copy of this Order to Plaintiﬀ and to close the case.

       It is SO ORDERED.
Dated: April 6, 2021
       New York, New York

                                                              EDGARDO RAMOS, U.S.D.J.




                                                  3
